Citation Nr: 1802372	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  15-44 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran served on active duty from December 1965 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a December 2012 rating decision, the RO denied service connection for bilateral hearing loss.  In a July 2014 rating decision, the RO denied service connection for Parkinson's disease.  

In October 2017, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference; a transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for Parkinson's disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The DD 214 documents that the Veteran served as an ordnance mechanic; he is also already service-connected for tinnitus.  In-service noise exposure is conceded.

2.  The October 2012 VA examiner found that the progression of hearing loss after service could not be related to military noise exposure.  

3.  During the October 2017 Board hearing, the Veteran and his spouse testified as to chronic loss of hearing acuity since service or the year after service.  

4.  In an October 2017 private medical opinion, the Veteran's physician found that bilateral hearing loss was more likely than not due to in-service auditory trauma.  

CONCLUSION OF LAW

Giving the Veteran the benefit of the doubt, bilateral hearing loss was incurred in service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES

The Veteran has conceded noise exposure in service, there is competent and credible lay and medical evidence linking the Veteran's bilateral hearing loss to his in-service noise exposure.  Although there is a negative VA opinion, dated in October 2012, the Board finds all reasonable doubt in the Veteran's favor and grants service connection for bilateral hearing loss.  


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

During his October 2017 Board hearing, the Veteran reported that he was routinely exposed to toxins such as jet fuel, oil, and toxic paint (including zinc chromate and lead based paint).  He reported that he had started in air ordnance and flew patrol, then was transferred to the U.S.S. Roosevelt in dry dock and was exposed to paint when he would go below deck to scape and paint.  He also submitted internet articles about lead exposure and a link to Parkinson's, and an August 2017 private medical opinion, wherein Dr. K.F. Shamseddine reported that the Veteran's Parkinson's disease was more likely than not due to PCB exposure, through oil and gasoline exposure on ships.

Available military personnel records do not indicate that the Veteran's duties involved oil and gas exposure as part of the hanger deck ordnance crew, and he has not indicated that such exposure occurred while he worked on the dry docked U.S.S. Roosevelt.  The AOJ should perform additional development to attempt to verify the Veteran's claimed toxins exposure, to include ensuring all personnel records are associated with the claims file and determining the duties involved with the Veteran's service, and obtain a VA medical opinion as to the etiology of the Parkinson's.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should verify whether all of the Veteran's service personnel records are associated with the claims file, and obtain any unassociated records.

The AOJ should also perform any additional development possible to verify the Veteran's reported toxins exposure, to include oil, gas, and jet fuel exposure, as well as, lead paint and zinc chromate exposure, or at least determine whether his duties would have been consistent with such exposure.  

2.  After the above development has been accomplished, the AOJ should obtain a VA examination from an appropriate examiner with knowledge of Parkinson's disease.  The entire claims file, to include a complete copy of the REMAND, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished.

Following a review of the claims files, the VA medical opinion provider should offer an opinion on the following:

(i) Does the Veteran currently have Parkinson's disease?  

(ii)  Is it at least as likely as not that Parkinson's disease was incurred in or was caused by the Veteran's active service?  

The examiner should specifically consider: (a) the August 2007 private medical opinion of Dr. K.F. Shamseddine, (b) lay statements by the Veteran as to toxins exposure and activities in service (including those reported during the October 2017 Board hearing), (c) all verified toxins exposure and duties determined by the AOJ, (d) the internet articles submitted by the Veteran pertaining to Parkinson's disease (such as those received in October 2015 and October 2017), and (e) any other relevant evidence of record, 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.  

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


